Citation Nr: 1539725	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-07 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for Post-Traumatic Stress Disorder (PTSD).

		
REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Initially, the Board notes that although the Veteran's substantive appeal was not received within 60 days of the issuance of the statement of the case, the service connection claims for bilateral hearing loss and tinnitus have been certified to the Board.  Accordingly, the timeliness of the substantive appeal is waived and the Board assumes jurisdiction over those service connection claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (to file a substantive appeal is not jurisdictional, and thus VA may implicitly or explicitly waive any issue of timeliness in the filing of a substantive appeal). 

The Board notes that private medical evidence was received since the December 2013 statement of the case.  However, this evidence is subject to initial review by the Board since the Veteran submitted his VA Form 9 in February 2014 and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).



In March 2013, the Veteran filed a timely notice of disagreement with respect to the October 2012 rating decision which denied entitlement to service connection for bilateral hearing loss, tinnitus, and PTSD.  A statement of the case has not been issued as to the service connection claim for PTSD.  Thus, the issue has been listed on the title page. Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for an ear infection disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral hearing loss and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2006 rating decision denied service connection for bilateral hearing loss and tinnitus; the decision was not appealed, nor was new and material evidence received within the appeal period.  The July 2006 rating decision is now final.

2.  Evidence received since July 2006 relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.

3.  Evidence received since July 2006 relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus.

4.  Resolving all reasonable doubt in the Veteran's favor, tinnitus had its onset in service.




CONCLUSIONS OF LAW

1.  The July 2006 rating decision is final.  38 U.S.C.A. §§  7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.201, 20.302 (2015).

2.  The criteria to reopen the claim of service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The criteria to reopen the claim of service connection for tinnitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Service connection for bilateral hearing loss and tinnitus was denied in a July 2006 rating decision on the bases that there was no evidence of a current hearing loss disability and that hearing loss and tinnitus neither occurred in nor were caused by service.

There was no appeal filed with respect to the July 2006 rating decision, and new and material evidence was not received within the appeal period.  Thus, that decision became final.  38 U.S.C.A. §§  7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Initially, the Board notes that after the July 2006 rating decision denying service connection for bilateral hearing loss and tinnitus, the Veteran's service personnel records were associated with the claims file.  Although these service personnel records were in existence before the prior final denial and were not associated with the claims file at that time, these additional records are not relevant to the Veteran's service connection claim for hearing loss and tinnitus.  Thus, reconsideration of the claim is not appropriate.  38 C.F.R. § 3.156(c). 

The Veteran filed the current service connection claims in July 2011, which may be considered on the merits only if new and material evidence has been received since the final denial in July 2006.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

The RO, in an October 2012 rating decision, reopened the service connection claims for bilateral hearing loss and tinnitus but continued the denial of service connection. However, the Board must independently consider the question of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, generally the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the July 2006 rating decision includes a December 2011 VA examination report and an October 2013 private audiogram report.  The Board finds that this evidence is new and material.  This evidence is new as it was not of record at the time of the previous denial.  The October 2013 private audiogram report is also material as it provides an indication of a current hearing loss disability pursuant to 38 C.F.R. § 3.385 (2015).  The October 2013 report also refers to bilateral "hearing loss with intermittent tinnitus," which provides an indication of a relationship between hearing loss and tinnitus.  Such evidence raises a reasonable possibility of substantiating the claims and relates to a previously unestablished fact necessary to substantiate the claims, specifically the current disability element and the nexus element of service connection.  Thus, the service connection claims for bilateral hearing loss and tinnitus are reopened.  

Service Connection for Tinnitus

To establish service connection, there must be 1) a competent diagnosis of a current disability, 2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury, and 3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Some chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2015).

Entitlement to service connection on the basis of continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v, Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is a chronic disease under 38 U.S.C.A. § 1101 (West 2014)); 38 C.F.R. § 3.309(a) (2015).
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran asserts that he currently has tinnitus, and that it began in service.  His service records reflect that his military occupational specialty was an aviation boatswain's mate and that he was monitored for hearing loss during service. Acoustic trauma therefore is conceded.

The Board finds the Veteran's statements that tinnitus began in service to be competent since the Veteran has the ability to perceive the ringing in his ears.  A Veteran is competent to testify that he experienced ringing in his ears in service, and that he has experienced this ringing in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The Board also finds the Veteran's statements credible because the Veteran has been consistent with his statements regarding the onset of his tinnitus.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran was afforded a VA examination in December 2011.  With regard to service connection for tinnitus, the examiner opined that it was less likely than not that the Veteran's tinnitus was the result of military acoustic trauma.  However, the VA examiner did not acknowledge or discuss the Veteran's competent and credible reports that he experienced tinnitus during service and after service.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Accordingly, the Board finds that the VA examination report has little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Therefore, in light of the Veteran's competent and credible statements that his current tinnitus began in service, and given the nature and circumstances of his service, the Board finds that the Veteran's tinnitus had its onset in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

Service connection for tinnitus is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; to this extent only the claim is granted.


REMAND

PTSD

The Veteran submitted a service connection claim for PTSD along with bilateral hearing loss and tinnitus in July 2011.  A rating decision for all three claims was issued in October 2012.  Thereafter, the Veteran submitted a notice of disagreement in March of 2013.  Specifically, the Veteran stated "[t]his is a notice of disagreement on all issues listed on the rating decision" of October 2012. Nonetheless, the statement of the case issued by the RO in December 2013 did not address service connection for PTSD.  Thus, the PTSD claim must be remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999)

Bilateral Hearing Loss

With regard to the Veteran's bilateral hearing loss claim, the Board notes that in a lay statement in September 2011, the Veteran noted a then pending VA medical appointment concerning his hearing loss at John Cochran VAMC scheduled for October 2011.  This treatment record is not currently associated with the claims file.  Records of VA treatment are constructively before the VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). Moreover, VA treatment records dated since August 2011 are not associated with the claims file.  Thus, upon remand the RO shall associate these records, to specifically include the October 2011 treatment record.

Additionally, the Veteran was afforded a VA examination in December 2011 for bilateral hearing loss.  The examiner found that the Veteran did not have a VA hearing loss disability pursuant to 38 C.F.R. § 3.385 (2014).  The examiner opined that the Veteran's hearing loss was less likely than not due to military acoustic trauma but rather mentioned a "long standing problem with middle ear dysfunction." 

The Board acknowledges the VA examiner's opinion, but notes that the Veteran's July 1972 enlistment examination report noted normal ears in the clinical evaluation section.  The Veteran also had normal hearing acuity at the time of enlistment.  By the time of the Veteran's separation examination in October 1984, the Veteran had experienced "[h]earing loss [in] both ears."  Therefore, the examiner must consider the Veteran's ears and hearing to be normal upon entrance into service. 

Moreover, the VA examiner did not discuss a May 1976 service treatment record that noted "progressive hearing loss."  Specifically, the medical examiner at the time noted that the hearing loss was "[p]robably noise induced."  Additionally, the Veteran has since submitted a private medical hearing examination which provides an indication of a current hearing loss disability.  Once the VA undertakes to provide a medical examination or opinion, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  As such, the Veteran should be afforded a new VA examination upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issue of entitlement to service connection for PTSD.  If the Veteran perfects an appeal, return the case to the Board.

2.  Obtain all pertinent VA treatment records since August 2011, to include records from John Cochran VAMC and John J. Pershing VAMC, specifically the October 2011 VA treatment record.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed bilateral hearing loss disability.  The entire claims file, to include all electronic files, service medical records, VA medical treatment records, and private medical records, and prior diagnoses and indications of etiology must be reviewed by the examiner.

The examiner is to determine whether it is:

At least as likely as not (a 50 percent or greater probability) that any current hearing loss disability is related to the Veteran's active service.  This opinion is to consider the hearing acuity noted at the Veteran's entrance examination, the hearing loss and the etiology mentioned in the May 1976 service treatment record, the Veteran's hearing assessment at separation, and any private medical opinions and lay statements as to the Veteran's hearing ability.

Please note that for the purposes of this opinion, the examiner must not consider the evidence of a pre-service ear condition.  This is because no hearing loss or ear disability was clinically noted upon the Veteran's entry into military service.

The examination report must include a complete rationale for all opinions expressed.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


